Citation Nr: 0940304	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jebby F. Rasputnis, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
granted the Veteran's service connection claim for PTSD and 
assigned a ten (10) percent evaluation, effective July 13, 
2005.

The Veteran filed a timely notice of disagreement with the 
rating decision and subsequently perfected an appeal on the 
issue of entitlement to an initial evaluation in excess of 10 
percent for PTSD.



FINDINGS OF FACT

1.  The evidence establishes that the Veteran's PTSD causes 
occupational and social impairment with intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation).

2.  The evidence does not show reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.





CONCLUSION OF LAW

The schedular criteria have been met for a 30 percent 
disability rating, and no more, for PTSD.  38 U.S.C.A. § 1155 
(West 2002) ; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim of 
entitlement to an initial increased evaluation for PTSD, the 
Board is required to address the duty to notify and duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notification 
obligation was accomplished by way of a letter from the RO to 
the Veteran dated in August 2005. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, a 
March 2006 letter complied with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) by informing the Veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for an increased rating is granted.  

Although the Veteran was specifically notified in a June 2008 
letter of the requirements to establish entitlement to an 
increased rating, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
this information for newly raised or "downstream" issues, 
such as claims for increased compensation following the 
initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as 
stated above, the appropriate notice has been given in this 
case.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records, VA medical records, private medical 
records, and lay statements have been associated with the 
claims file.  Additionally, the Veteran was afforded VA 
examinations for his PTSD in September 2005 and January 2008; 
in December 2008, he received an examination for erectile 
disfunction as secondary to PTSD. See Charles v. Principi, 16 
Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant], 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim of entitlement to an initial 
increased evaluation of PTSD.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  As such, all relevant evidence necessary for 
an equitable disposition of the Veteran's appeal of this 
issue has been obtained and the case is ready for appellate 
review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Mental Disorders Rating Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
given at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating -
"staged" ratings- from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Currently, the RO 
has assigned the Veteran's PTSD a disability rating of 10 
percent for the entire period for which service connection 
has been in effect.  The RO has assigned that rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting 
service connection for PTSD).  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The Veteran's PTSD is currently rated as 10 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the general rating formula, a 10 percent disability 
rating is warranted if there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

To warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-, and long-, term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

Higher disability ratings of 70 and 100 percent are 
assignable if there is evidence of more severe symptoms as 
cited under 38 C.F.R. § 4.130.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV); and see 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: A 
score from 80 to 71 indicates transient symptoms and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social, occupational, or school 
functioning; 70 to 61 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships; 60 to 51 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.


Background and Analysis

The claims file contains competent medical evidence in the 
form of treatment records by VA medical providers after 
diagnosis of PTSD in July 2005.  The most prominent evidence 
material to the Veteran's claim is contained in the two 
reports of VA examinations dated September 2005 and January 
2008.

In September 2005, the Veteran was assigned a GAF of 65.  The 
examination findings show that the Veteran experienced 
consistent difficulty sleeping, flashbacks, panic attacks, 
and hypervigilance.  He reported startling in response to 
loud noises and trying to avoid crowds of people.  The 
examiner noted that the Veteran would withdraw when he felt 
depressed, but did not state any problems with close personal 
relationships.

According to the Veteran, he experienced suicidal thoughts, 
but had never made any attempts.  The Veteran reported that 
he did watch war movies on occasion, but at other times was 
too bothered to do so.  The examiner found that the Veteran 
was clear and coherent, had a calm affect, and his general 
reasoning and judgment were adequately intact with adequate 
memory for recent and remote events.  Overall, the examiner 
accorded the Veteran a fair prognosis and noted his PTSD as 
moderate.

In January 2008, the Veteran was seen by the same examiner 
who conducted his initial, September 2005, examination.  The 
examiner remarked that the Veteran's symptoms had worsened 
and provided a GAF of 56.  The subjective and objective 
findings contained in the 2008 VA examination report show 
that the Veteran reported having nightmares about his 
stressor event at least once a month and did not sleep very 
well, if at all, at least two or three times each week.  He 
noted experiencing flashbacks about once every two or three 
weeks.

He reported hypervigilance and difficulty with social 
interaction, specifically noting that he had been depressed 
and would withdraw for days at a time.  He reported startling 
in response to loud noises and trying to avoid crowds of 
people.  He told the examiner that he avoids war movies and 
has occasional suicidal thoughts, but has made no attempts.  
The record reflects that the Veteran told the examiner that 
his mood is a bit better with medication.  

The Veteran reported to the 2008 examiner that he retired 
early from job (in approximately 2002) because he had 
problems getting along with coworkers.  However, the Board 
observes that this report conflicts with the record of the 
2005 examination in which the examiner specifically noted 
that the Veteran denied any particular problems with his 
coworkers.  In 2008, the examiner noted that although the 
Veteran is somewhat socially isolated, he does have some 
close friends.  

Generally, the examiner found in 2008 that the Veteran was 
clear and coherent, did not have any present suicidal 
ideation, and his general reasoning and judgment were 
adequately intact with a good memory for recent and remote 
events.  Overall, the examiner accorded the Veteran a fair 
prognosis, noting PTSD as moderately severe.

On the whole, the report of the September 2005 VA examination 
shows that the Veteran had moderate symptoms due to PTSD, 
including flashbacks; difficulties with sleeping and 
nightmares; being easily startled; occasional anxiety 
attacks; and some depression associated with social 
withdrawal.

The 2008 VA examination report contains somewhat consistent 
findings to those of the 2005 examination. Specifically, the 
Veteran continued to be clear and coherent and able to reason 
and remember events.  He displayed many of the same symptoms; 
although he reported more frequent, prolonged withdrawal from 
social situations and that he experienced more difficulty 
sleeping and getting along with other people.

The Veteran's post-diagnosis treatment records reflect some 
degree of improvement in his symptoms after he was prescribed 
Zoloft.  From August 2005 to August 2006, his GAF increased 
from 65 to 72 and the treating psychiatrist referred to the 
Veteran's PTSD as "in remission."  However, the August 2006 
treatment note refers to his condition as "so-so."  In May 
2007, the record indicates that the Veteran reported that he 
believed he was back to his "pre-morbid level of 
functioning" and that his nightmares and hypervigilance were 
at their lowest point.  The highest GAF score reported was 
73, in November 2007.  These treatment records show that the 
Veteran was taking medication for PTSD and to treat anxiety 
and depression symptoms.  When the Veteran was evaluated in 
January 2008, he reported that treatment does help him, but 
the effects are variable.

In June 2007, the Veteran stated on his substantive appeal, 
VA-Form 9, that he did not agree with his last evaluation.  
Another June 2007 statement from the Veteran indicates that 
he is unable to sleep through the night, has nightmares, and 
is unable to be around crowds of people.  A lay statement, 
submitted by the Veteran's wife in February 2008 reflects 
that he has experienced difficulty sleeping since returning 
from Vietnam, avoids large crowds, and has difficulty 
remembering things such as contents of a shopping list unless 
he has a written reminder.

The Board finds that the Veteran's psychiatric symptomatology 
warrants a higher disability rating than the existing 10 
percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted, a 10 percent disability rating is warranted for mild 
or transient symptoms causing social impairment and a 
decrease in ability to perform tasks only in periods of 
significant stress.  38 C.F.R. § 4.130.  The record reflects 
that since the time of the Veteran's initial evaluation, he 
has dealt with chronic sleep issues, intermittent depression 
and social withdrawal, and occasional nightmares and 
flashbacks.  Even a treatment note from May 2007, when the 
Veteran reported the most improvement in his symptoms, 
indicates that although nightmares and hypervigilance were 
reported at a low level, they remained present.

The evidence shows that his symptoms have been characterized 
as mild at some treatment sessions, moderate at a 2005 VA 
examination, and moderately severe at a 2008 examination.  
The Veteran has stated that his symptoms improve with 
treatment, but the results are variable and his symptoms have 
never disappeared; his statements are deemed competent 
evidence.  Espiritu, 2 Vet. App. 492.  Since lay statements 
must be considered with the clinical evidence of record, the 
Board observes that the record reflects his symptoms have 
undergone some improvement with regular treatment, but are 
generally present - the symptoms are not shown to be 
completely controlled by medication.

The Board finds that the objective medical evidence most 
nearly approximates the criteria for a 30 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  That 
is, the disability picture of the Veteran's PTSD is 
consistent with criteria of there being occupational and 
social impairment with intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation).  The Veteran is shown to have associated 
symptoms of depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment, consistent with criteria required 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 for a 30 
percent disability rating.   Thereby, the objective medical 
evidence most nearly approximates the criteria for a 30 
percent disability rating. Id.   Affording any remaining 
doubt in favor of the Veteran, a 30 percent disability rating 
is warranted.

The Board does not find, however, that the objective findings 
of record are sufficient to warrant a rating in excess of 30 
percent.  That is, the objective findings of record do not 
include those meeting the criteria for the next higher 
disability rating of 50 percent such as "reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships."  Id. 

The Veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria 
for a 50 percent disability rating, such as the criteria 
described above.  Although the Veteran has reported panic 
attacks, he does not report them as occurring more than once 
a month; his memory has been reported as "good" at both VA 
examinations; and the record does not reflect impaired 
speech, judgment, or abstract thinking.  Further, although 
the Veteran has reported depression and social withdrawal, he 
has indicated that he does remain close to some friends.  

To the extent he may have some deficiencies in some areas, 
such as motivation and mood, these deficiencies are 
contemplated in ratings lower than 50 percent; and the 
objective medical evidence most nearly approximate the 
criteria for a 30 percent disability rating. See 38 C.F.R. § 
4.130.  Therefore, 30 percent disability rating, and no 
higher, is warranted for the Veteran's PTSD for the entire 
period service connection has been in effect.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent disability rating 
for posttraumatic stress disorder is granted, effective July 
13, 2005.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


